Title: From Thomas Jefferson to John Monroe, 25 April 1801
From: Jefferson, Thomas
To: Monroe, John



Dear Sir
Monticello Apr. 25. 1801.

Having to dispose of the inclosed commission I cannot better do it than by inserting your name. I am told you will not leave your present residence till the fall, or perhaps not at all. if in the fall, we can but then supply it, and indeed I think it highly probable the law will be repealed at the meeting of Congress. I set out tomorrow to take up my abode in Washington. accept assurances of my esteem & respect

Th: Jefferson

